DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    Status of the Application
1.	Acknowledgement is made of the amendment received on 11/8/2022. Claims 1-5 are pending in this application. Claims 6-10 are canceled. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2018/0190742) in view of Kim et al. (US 2020/0136087) and Lee et al. (US 2020/0052051)
	Re claim 1, He teaches, Figs. 3-17, [0074, 0076, 0111, 0118], a method for fabricating an organic light emitting diode display panel, comprising:
-providing a mother substrate (200) provided with a plurality of cutting lines, wherein the cutting lines define a sub-substrate (100A) and a plurality of removal areas (outside 100A) around the sub-substrate, and the sub-substrate comprises an active area (AA) and a non-active area (BB) surrounding the active area;
-forming a pixel defining layer (41) on the active area, wherein the pixel defining layer comprises an opening (e.g. opening region);
-forming an organic light emitting diode (OL 51) in the opening;
-forming a dam (BA1, 2) on the non-active area (BB), wherein the dam is a closed ring structure surrounding the active area (AA);
-forming a thin film encapsulation layer (40) covering the pixel defining layer (41), the organic light emitting diode (51), and the dam (BA1, 2); and
-cutting out the sub-substrate (100A) along the cutting lines to obtain the organic light emitting diode display panel.

    PNG
    media_image1.png
    360
    497
    media_image1.png
    Greyscale

He does not teach forming a crack prevention structure on the non-active area, wherein the crack prevention structure is a closed ring structure surrounding the dam; and forming an organic protective film covering a region from a side of the dam away from the active area to the removal areas around the sub-substrate to completely cover the crack prevention structure and the cutting lines around the sub-substrate.
Kim teaches, Fig. 2, [0066, 0106, 0126], forming a crack prevention structure (190 with 118c) on the non-active area, wherein the crack prevention structure (118c, 190) is a closed ring structure made of an organic material (the cladding 118c may be formed as a portion of the passivation layer 118 as organic material) surrounding the dam (160); and forming a protective film (140 with organic layer 143) covering a region from a side of the dam (160) away from the active area to the removal areas around the sub-substrate to completely cover the crack prevention structure (118c, 190) and the cutting lines (CL) around the sub-substrate.
	As taught by Kim, one of ordinary skill in the art would utilize/modify the above teaching to obtain a crack prevention structure and a protective film as claimed, because it aids in reducing spread of cracks that affect durability and image quality of a display device. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Kim in combination He due to above reason. 
He/Kim does not explicitly teach an organic protective layer. 
	Lee teaches organic protective layer (650) [0085].  
	As taught by Lee, one of ordinary skill in the art would utilize organic material as material of the protective layer, because it aids in reducing material cost during manufacturing. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Lee in combination He/Kim due to above reason. 
Re claim 2, in combination cited above, He teaches the dam (BA1, 2) covered the thin film encapsulation layer (40) (Fig. 14); and Kim teaches the organic protective film (140) further covers a region from the side of the dam (160) away from the active area to an edge of the active area to completely cover the dam (160) (Fig. 2).
Re claim 3, in combination cited above, Kim teaches a height of the organic protective film (140) with respect to the sub-substrate is greater than a height of the crack prevention structure (190) with respect to the sub-substrate (Fig. 2) (see also Lee’s Fig. 2). 
Re claim 4, He teaches after providing the mother substrate (200), forming a thin film transistor (50) on the mother substrate (Fig. 14, [0057]).
Re claim 5, in combination cited above, Kim teaches, Fig. 2, [0113], forming the thin film encapsulation layer comprises: forming a first inorganic layer (141) covering the pixel defining layer (119), the organic light emitting diode (130), and the dam (160); forming an organic layer (143) on the first inorganic layer in the active area; and forming a second inorganic layer (145) covering the organic layer and the first inorganic layer, wherein the second inorganic layer and the first inorganic layer completely cover the organic layer (143) (see also Lee’s Fig. 2 & He [0053]). 
Response to Arguments
3.        Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  Response to arguments on newly added limitations are responded to in the above rejection.
Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        11/16/22